DETAILED ACTION
Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/11/2022 has been entered.
 
2. 	Claims 1, 3, 6-22 are pending in the application. Claims 12-21 were previously withdrawn due to a restriction requirement. 

Claim Rejections - 35 USC § 112
3.	 The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


4.	Claims 1, 3, 6-11 and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 1 recites “wherein a characteristic dimension of each crosslinked polymer granule of the plurality of crosslinked polymer granules is at least 10 micrometers and at most 5 millimeters”. The language “characteristic dimension” is indefinite because it fails to point out and distinctly claim the subject matter which the inventors regard as the invention. The instant specification gives examples of a “range of choices” referenced by the term “characteristic dimension” in [0039] by stating: “Examples of the characteristic dimension include…”. However, the terminology “Examples of ” does not define the metes and bounds of the term. Giving a list of what the characteristic dimension could be is not a definition. As such, the claim is indefinite. Appropriate correction is required. Claims 3, 6-11 and 22 are rejected for being dependent on a rejected base claim.
	
Claim Analysis
5.	Summary of Claim 1:
A crosslinked polymer particulate, comprising:

a plurality of crosslinked polymer granules, each containing: 5

(i) a crosslinked polymeric material that includes:

   (a) a plurality of polyethylene polymer chains; and 

   (b) a plurality of chemical crosslinks, wherein the plurality of chemical crosslinks includes chemical crosslinks that covalently bond a given polyethylene polymer chain of the plurality of polyethylene polymer chains to another polyethylene polymer chain of the plurality of polyethylene polymer chains; and 

(ii) a property-modifying filler configured to modify at least a density of the plurality of crosslinked polymer granules such that the density is at least 0.95 grams per cubic centimeter and an most 2.0 grams per cubic centimeter; 

wherein a characteristic dimension of each crosslinked polymer granule of the plurality of 15crosslinked polymer granules is at least 10 micrometers and at most 5 millimeters, and wherein a degree of crosslinking of the crosslinked polymeric material is selected such that the plurality of crosslinked polymer granules exhibit a threshold increase in mass of less than 5% upon contact with hydrocarbon liquid.

 
Claim Rejections - 35 USC § 102/103

6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


7.	Claims 1, 3, 6-11 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Militaru (US PG Pub 2004/0071416 A1).
	Regarding claims 1, 3, 6-10, Militaru teaches a cross-linked polyethylene having a filler therein (Abstract), wherein the polyethylene is crosslinked (claim 4) and wherein the crosslinkable body of the polyethylene included an activatable cross linking agent therein thereby reading on the (i)(a) and (b) as required by the instant claim, wherein the ethylene polymer includes a filler in an amount of from 10-30 wt% and wherein the ethylene polymer has a specific density in the general range of 0.90-0.99 grams/cc [0014] thereby reading on the claimed range of at least 0.95 and at most 2 grams/cc and thereby reading on the (ii) as required by the instant claim.
Militaru does not particularly teach the chemical crosslinks covalently bond a given polyethylene polymer chain of the plurality of polyethylene polymer chains to another polyethylene polymer chain of the plurality of polyethylene polymer chains. Militaru is further silent on a characteristic dimension and the degree of crosslinking of the crosslinked polymeric material is selected such that the plurality of crosslinked polymer granules exhibit a threshold increase in mass of less than 5% upon contact with hydrocarbon liquid. Regarding claims 6-10, Militaru is further silent on the density of each polymer granule and the equality or distribution of the density of these granules.
However, the covalent bonding between the polymer chains of the polyethylene, the characteristic dimension, the density distribution of the granules, and the degree of crosslinking exhibiting a threshold increase of mass when contacted with a hydrocarbon liquid are a function of the polymer, the filler and the method of forming the crosslinked polymer particulate. Militaru teaches the same polyethylene and filler as required by the instant claim as set forth in the rejection above. Militaru teach the same method of forming the crosslinked particulate, wherein the crosslinking agent is a peroxide ([0016]) which is the same crosslinking agent used in the instant application. Therefore, the covalent bonding between the chemical crosslinks of the polyethylene polymer chain, the characteristic dimension, the density distribution of the polymer granules and the degree of crosslinking exhibiting a threshold increase of mass when contacted with a hydrocarbon liquid of Langhor et al. will be the same covalent bonding, characteristic dimension, density distribution and crosslinking exhibiting a threshold increase in mass as required by the instant claims. Case law has held that claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977). The courts have stated that a chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 15 USPQ2d 1655, (Fed. Cir. 1990). See also In re Best, 562 F.2d 1252, 195 USPQ 430, (CCPA 1977). "Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established." Further, if it is the applicant's position that this would not be the case, evidence would need to be provided to support the applicant's position. In the alternative that the above disclosure is insufficient to anticipate the above listed claims, it would have nonetheless been obvious to the skilled artisan to produce the claimed composition, as the reference teaches each of the claimed ingredients within the claimed proportions for the same utility.
	Regarding claim 11, Militaru teaches glass fibers ([0011]).
	
Claim Rejections - 35 USC § 103
8.	Claim 22 is rejected under 35 U.S.C. 103 as obvious over Militaru (US PG Pub 2004/0071416 A1) in view of Golander et al. (US Patent 4,840,851).
	Regarding claim 22, Militaru teaches the crosslinked polymer particulate of claim 1. 
	Militaru does not particularly teach the polyethylene polymer chain comprises a pendant group.
	Golander et al. teach surface coated articles comprising a polyethylene coating consisting of polyethylene oxide chains wherein each chain has a pendant from the subststate that has been crosslinked (claim 1). Golander et al. offer the motivation of using polyethylene with a pendant group for crosslinking due to its ability to form a manufactured article with a unique structure of densely packed chains pendant from the substrate to firmly anchor the coating to the substrate (col. 1 line 60 – col. 2 line 10). In light of these benefits, it would have been obvious to one of ordinary skill in the art to use the pendant group of Golander et al. in the crosslinked polymer particulate of Militaru, thereby arriving at the claimed invention.

Response to Arguments
9.	Applicant’s arguments, see p. 1-7, filed 9/29/2022, with respect to the rejections of claims 1, 3, 6-11 and 22 under 102/103 and 103 in view of Militaru and Miltaru in view of Golander have been fully considered but are not persuasive.  Applicant states “Militaru does not disclose all the elements of the claims”. In response, attention is drawn to the rejection as set forth above, wherein it is acknowledged that Militaru is silent on some of the properties of the crosslinked polymer particulate. However, also as set forth above, case law has held that claiming an unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977). The courts have stated that a chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 15 USPQ2d 1655, (Fed. Cir. 1990). See also In re Best, 562 F.2d 1252, 195 USPQ 430, (CCPA 1977). "Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established." Further, if it is the applicant's position that this would not be the case, evidence would need to be provided to support the applicant's position.
	Regarding the 112 rejections over the term “characteristic dimension”, Applicant’s arguments are not found to be persuasive. Applicant states that “the specification clearly provides a range of choices that are all referenced by the term ‘characteristic dimension’, including a ‘maximum extent’, a ‘diameter’, and an ‘effective diameter’. However, listing examples of what the characteristic dimension could be is not a definition. The metes and bounds of the term “characteristic dimension” is not distinctly claimed. As such, the claim is indefinite. It is for these reasons that Applicant’s arguments are not found to be persuasive.

Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARRIE L REUTHER whose telephone number is (571)270-7026. The examiner can normally be reached M-F 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling Siu Choi can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARRIE L REUTHER/Primary Examiner, Art Unit 1763